ITEMID: 001-95933
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: BLADH v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall
TEXT: 1. The applicant, Mr Peter Bladh, is a Swedish national who was born in 1956 and lives in Eskilstuna. He was represented before the Court by Mr J. Södergren, a lawyer practising in Stockholm. The Swedish Government (“the Government”) were represented by their Agent, Mr B. Sjöberg, of the Ministry for Foreign Affairs.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. Since the 1980s the applicant has been a member of the Graphic Workers Unemployment Fund (Grafikernas arbetslöshetskassa).
4. In the summer of the year 2000, for some unknown reason, the applicant either did not qualify for unemployment benefit or ceased to qualify for it. Accordingly, in order to discuss different employment programmes, the applicant had a meeting with his unemployment officer at the Public Employment Agency (Arbetsförmedlingen). The unemployment officer informed the applicant that by virtue of a “re-qualification” option set out in sections 12 and 19 of the Unemployment Insurance Act (Lagen om arbetslöshetsförsäkring, 1997:238; hereinafter “the 1997 Act”), the applicant could re-qualify for another three hundred days of unemployment benefit if he worked as a trainee for the municipality for seventy hours per month for “six calendar months”.
5. Accordingly, the applicant signed a contract and on 7 August 2000 began work as a trainee for the municipality at a plant for recycling electronic devices. The contract stipulated that the training programme was to end on 6 February 2001. During this period it appears that the applicant was paid by the Graphic Workers Unemployment Fund.
6. On 21 December 2000 Parliament passed a law (no. 2000:1460) which amended section 19 of the 1997 Act, thereby abolishing the re-qualification option through trainee work. The law entered into force on 5 February 2001, that is, the day before the applicant’s training programme was scheduled to end, and had the effect that in future only conventional employment could re-qualify for a further unemployment benefit period.
7. The applicant maintained that during the winter of 2000, when he became aware of the amendment to the 1997 Act, he tried several times in vain to contact his officer at the Public Employment Agency and the Graphic Workers Unemployment Fund, because if the amendment were applied strictly and formally, he would be disqualified from a further period of unemployment benefit. Thus he wanted the finishing date of his trainee work contract, namely 6 February 2001, to be brought forward, since in his view, in accordance with the provisions of the original section 19 of the 1997 Act, he would have fulfilled the requirement of working seventy hours per month for “six calendar months” by the end of January 2001.
8. After the applicant had concluded the training programme, he requested a further period of unemployment benefit. His request was refused by the Graphic Workers Unemployment Fund on 14 March 2001, and again on 2 July 2001, because he did not fulfil the criteria set out in section 12 of the 1997 Act.
9. The applicant appealed to the County Administrative Court (länsrätten) in Stockholm. On 21 August 2002 his request for an oral hearing in order to hear evidence from the officials at the Public Employment Agency and the Graphic Workers Unemployment Fund was refused.
10. By a judgment of 18 December 2002 the County Administrative Court found against the applicant. It reiterated that, under the transitional provisions of the amendment to the 1997 Act, only a training programme completed by 5 February 2001 could qualify for a further unemployment benefit period. The applicant had completed his trainee work on 6 February 2001, thus his situation was not covered by the transitional provisions.
11. On 11 May 2004, following a further appeal, the Administrative Court of Appeal (kammarrätten) in Stockholm granted the applicant leave to appeal against the first-instance judgment. The appellate court also requested an opinion from the Inspection for Unemployment Insurance (Inspektionen för arbetslöshetsförsäkring)
12. The applicant requested an oral hearing before the Administrative Court of Appeal. He stated that he wanted to hear the head of the Graphic Workers Unemployment Fund as regards the date on which the Fund had become aware of the amendment to the 1997 Act and its implications. He also wanted to ask him certain questions of a complex nature, for instance whether it would be considered a breach of official duty if an official of the Fund had advance knowledge of legislative amendments but refused to inform a member of the Fund thereof. By a decision of 11 November 2004, the court found an oral hearing unnecessary and refused the applicant’s request.
13. On 18 November 2004 the applicant made further submissions in writing, including a request for compensation for loss of income caused by the unpredictable decision of Parliament to amend the legislation.
14. By a judgment of 17 December 2004 the Administrative Court of Appeal upheld the judgment of the County Administrative Court, stating as follows:
“Firstly, [the applicant’s] request for compensation for loss of income must be considered as a claim for damages. As it is not for the Administrative Court of Appeal to examine such a claim, the applicant’s request in this respect is refused.
The question in the case is how section 19, subsection 1 of the Unemployment Insurance Act – [the requirement] that the individual must have participated in and, unless hindered by special reasons, completed vocational training mentioned therein – should be understood. Due to the ambiguity of the notion carried out previously used, the notion completed was chosen to clarify that, in addition to having participated in a training programme, it was a condition that such programme be finished. The purpose of the provision was to prevent that an insured person, when he had participated for a sufficiently long period of time, would be able to cut short the programme in order to obtain unemployment benefit instead (Government Bill 1988/89:100, annex 12, p. 94). In these circumstances, and since the transitional provision of the amendment which entered into force on 5 February 2001 unambiguously states that the conditions in section 19 of the Unemployment Insurance Act must have been fulfilled at the date of the entry into force, the Administrative Court of Appeal finds that the appeal must be rejected.”
15. A request by the applicant for leave to appeal to the Supreme Administrative Court (Regeringsrätten) was refused on 17 May 2006.
16. Before the amendments introduced by law no. 2000:1460, section 12 of the Unemployment Insurance Act stipulated that, in order to become eligible for unemployment benefit, the insured had to “have had gainful employment for at least 6 months and carried out work for at least 70 hours per calendar month” over a period of twelve months immediately prior to the date of unemployment. Section 19 of the Act, entitled “re-qualification requirement”, stipulated that time during which the insured had participated in and completed – unless hindered by special reasons – vocational training was equal to “gainful employment” (as set out in section 12 of the Act).
17. The amendments introduced by law no. 2000:1460 abolished the re-qualification option set out in section 19, which had the effect that trainee work could no longer be considered equal to “gainful employment” unless completed by 5 February 2001.
18. Under the transitional provisions, employment programmes which previously re-qualified for a further unemployment benefit period would continue to qualify, if they had been completed by the time the amending law entered into force, and if a request for unemployment benefit had been submitted no later than 31 March 2001.
